














SEPARATION AGREEMENT


PURSUANT TO THIS SEPARATION AGREEMENT (“Agreement”) by and between Deena P.
Redding (“Employee”) and OmniMetrix, LLC The term "Company" also includes the
company's parents, subsidiaries, affiliates and all related companies, as well
as their respective officers, managers, directors, shareholders, employees,
agents and any other representatives, any employee benefits plan of the Company,
and any fiduciary of those plans.
on behalf of itself and its successors and assigns (collectively, the
"Company"), for good and valuable consideration more fully described below, it
is hereby agreed that:


1.Employment Status. As of July 25, 2013 ("Separation Date"), Employee has
voluntarily resigned her employment with the Company and from all offices and
positions therewith. Solely as an independent contractor, Employee will make
herself available at reasonable times upon prior request through December 31,
2013 to assist Company with customer orders for the cathodic protection and
power generation markets. In exchange, Employee shall receive an additional
payment of $16,666 for every additional 500 units installed and billable
pursuant to binding customer orders (“Tranche”), not to exceed a maximum of
3,000 additional units (i.e., $100,000), that become effective following July
25, 2013 through December 31, 2013 (the “Consulting Period”). No partial
payments shall be made on orders less than a full Tranche and in all cases
provided the applicable order is received on or before the end of the Consulting
Period. Any amounts due under this Section 1 shall be paid to Employee on or
before January 31, 2014.


2.Separation Payment. Subject to the terms of this Agreement and provided that
Employee has complied with this Agreement in all respects, the Company agrees to
pay Employee severance equal to six months’ of salary consistent with prior
practice, less applicable taxes and withholdings on the Company’s regular
payroll dates. The Company has paid, or will pay, Employee’s accrued vacation
pay through the Separation Date with the July 31, 2013 payroll. No other wages
or compensation are owed to Employee. To the extent employee has not complied
with this Agreement, Company may withhold payment of any severance amount due
under this Section 2 or any other amount due under Section 1 above.


3.Group Health and Other Insurance Benefits. If Employee is entitled to
continuing health or dental insurance coverage under COBRA or similar law, the
costs associated with Employee’s election of COBRA or similar benefits shall be
paid by Employer for twelve months following the Separation Date, provided that
to the extent employee has not complied with this Agreement, Company may
withhold payment of such amounts and they shall become Employee’s sole
responsibility. If Company maintains a life insurance policy for Employee’s
benefit, it shall take reasonable steps at Employee’s request to assign the same
to the Employee.


4.Return of Company Property. On the Separation Date, Employee will return to
the Company in good condition all of the Company's property that is in her
possession including (without limitation) keys; computers; office supplies;
security cards; Company credit cards and confidential information. Employee
certifies that she has not removed any of the foregoing Company property from
the Company's premises. Employee further certifies that she has returned all
Company property to the Company or that she will do so immediately after signing
this Agreement.


5.
General Waiver and Releases.



A.Employee, for herself and on behalf of any executor, administrator,
representative, attorney, agent, heir or assign, or anyone acting by or for
Employee or on her behalf, hereby waives all claims against the Company, and
releases Company of and from any and all claims, demands, actions, liabilities
or damages




--------------------------------------------------------------------------------




(including attorneys' fees), whether known or now unknown (including but not
limited to claims arising out of or relating in any way whatsoever to Employee’s
employment with Company and separation from such employment) existing or
occurring on or prior to the date Employee signs this Agreement, including but
not limited to any claims for a membership interest award and/or other
equity-linked award or bonus, whether pursuant to any oral or written contract
or otherwise including but not limited to that certain At-Will Employment,
Confidential Information, Non-Competition and Invention Assignment Agreement
dated as of February 15, 2012 (“Employment Agreement”). This waiver and release
further includes, but is not limited to, claims arising under any and all
federal, state and local constitutions, statutes, ordinances and regulations
(such as, but not limited to, claims under Civil Rights Act of 1866 (Section
1981), 42 U.S.C. § 1981; the Civil Rights Act of 1991, Pub. L. No. 102-166, 105
stat. 1071 (1991); Executive Order 11246; the Equal Pay Act of 1963, 29 U.S.C. §
206; the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. § 201, et seq.; the
National Labor Relations Act (NLRA), 29 U.S.C. §151, et seq.; the Consolidated
Omnibus Reconciliation Act of 1985 (COBRA), 29 U.S.C. §1161 et seq.; Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. § 621, et seq., including the
Older Worker Benefits Protection Act of 1990; Americans with Disabilities Act of
1990 (ADA), 42 U.S.C. § 12101, et seq.; the Family and Medical Leave Act (FMLA),
29 U.S.C. § 2601, et seq.; the Worker Adjustment & Retraining Notification Act
(WARN), 29 U.S.C. § 2101, et seq.; the Fair Credit Reporting Act (FCRA), 15
U.S.C. § 1681, et seq.; the Employee Retirement Income Security Act of 1974
(ERISA), 29 U.S.C. § 1001, et seq.; the Sarbanes-Oxley Act of 2002 (SOX), Pub.
L. No. 107-204, 116 Stat. 745-810; all as amended; and any and all statutory and
common law rights whether arising at law or in equity, including, but not
limited to, torts, estoppel, waiver, personal injury, contract, fraud,
misrepresentation, defamation, slander, breach of duty or negligence of or by
the Company.
    
B.Notwithstanding anything in this Agreement to the contrary, (1) the general
waiver and release includes claims existing through the date Employee signs this
Agreement even if Employee does not know or suspect that such claims exist prior
to such date, but Employee does not waive or release any claims or rights that
may arise after the date Employee signs this Agreement; (2) to the extent
Employee may have vested rights under the terms of ERISA plans sponsored by the
Company, Employee’s rights to such vested benefits are not waived and shall
continue to be governed by the terms of the applicable plans, if any; and (3)
the general waiver and release does not apply to any claim that cannot be
released by private agreement under applicable law.


C.Employee further acknowledges, understands, and agrees that the general waiver
and release set forth in this Section releases the Company from liability for
any alleged discrimination, retaliation, hostile work environment, or other act
or omission that could be the subject matter of any administrative charge or
complaint Employee has filed or may subsequently file against Company with the
National Labor Relations Board (“NLRB”) or with the Equal Employment Opportunity
Commission (“EEOC”) or any comparable federal, state, or local agency. Employee
further acknowledges, understands, and agrees that the general waiver and
release operates as a waiver and release of Employee’s right to recover in any
such administrative proceeding as well as her right to recover in any action
brought on her behalf by any other party, including, but not limited to, any
federal, state, or local agency.


D.Company hereby releases Employee of and from any and all claims, demands,
actions, liabilities or damages (including attorneys' fees), whether known or
now unknown (including but not limited to claims arising out of or relating in
any way whatsoever to Employee’s employment with Company and separation from
such employment) existing or occurring on or prior to the date Employee signs
this Agreement other than claims arising from Employee’s willful and intentional
fraud.


6.OWBPA Acknowledgment. Employee acknowledges that (a) she is hereby advised to
consult with an attorney of her choice, prior to signing this Agreement,
concerning the meaning and effect hereof, (b) Employee fully understands the
meaning and effect of her action in executing this Agreement, (c) Employee has
the right to take up to 21 days within which to consider this Agreement, and
Company’s offer of this Agreement will remain open until the 21 day period
expires (provided that any modifications made to this Agreement shall not
further extend such 21 day period), (d) if Employee signs this Agreement, for a
period




--------------------------------------------------------------------------------




of 7 days after signing it, Employee may revoke the Agreement and it will not
become effective and enforceable until this 7-day revocation period has expired,
(e) Employee understands that nothing in the Agreement operates to waive any
claims that arise after this Agreement is executed, (f) Employee’s execution of
this Agreement is knowing and voluntary, and (g) the consideration Employee will
receive under the terms of this Agreement is in addition to what she is
otherwise entitled. To revoke this Agreement, Employee must provide written
notice to Company's CEO within 7 days after she signs it. Employee is permitted
to, but not required to, sign this Agreement prior to the end of the 21-day
period in which she has to consider it; if Employee signs the Agreement sooner
than 21 days, Employee acknowledges that her decision to do so is knowing and
voluntary and not coerced or encouraged in any way by Company. Any severance or
payment due under Section 1 shall not be made by the Company until the payroll
date next following the expiration of the execution of this Agreement and any
applicable waiver period.


7.Confidentiality. Information regarding this Agreement, its terms and/or the
nature of Employee’s departure from the Company will be maintained in confidence
by Employee. Except for public filings required under securities or other
applicable laws, Company will provide only job title, salary verification and
employment dates for Employee when contacted by third-parties.


8.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia.


9.Prior Restrictive Covenants; Entire Agreement. Employee hereby ratifies and
confirms her continuing obligations under every Nondisclosure or other
Proprietary Information Agreement between Employee and the Company, including
without limitation the Employment Agreement and otherwise with respect to
non-solicitation and confidentiality. Except for all such obligations, this
Agreement constitutes the entire agreement between the parties and supersedes
any prior communications, agreements or understandings, whether oral or written,
between the parties arising out of or relating to Employee’s employment with and
interest in the Company and the termination of that employment and any such
interest. Other than the terms of this Agreement, no other representation,
promise or agreement has been made with Employee to cause her to sign this
Agreement.


If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before 5 pm on September 11, 2013. If the
Company does not receive a signed original on or before the above-stated time
and date, then this offer shall be revoked and Employee shall not be entitled to
any of the separation benefits stated above.


SIGNED AND SEALED AS OF __________________, 2013.


OMNIMETRIX, LLC    EMPLOYEE




By:         __________________ (SEAL)
Name: _____________________        Deena P. Redding
Title: ______________________
[Company Seal]




